Citation Nr: 1548667	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  97-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left varicocele.

3.  Entitlement to a rating in excess of 30 percent for bilateral varicose veins for the period from February 27, 1996, to January 12, 1998.  

4.  Entitlement to a rating in excess of 20 percent for chronic venous insufficiency with varicose veins of the right leg from January 12, 1998, to April 12, 2009.  

5.  Entitlement to a rating in excess of 40 percent for chronic venous insufficiency with varicose veins of the right leg from April 13, 2009.  

6.  Entitlement to rating in excess of 20 percent for chronic venous insufficiency with varicose veins of the left leg from January 12, 1998.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) from April 25, 2007.  

8.  Entitlement to a TDIU prior to April 25, 2007.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1974 and January 1975 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim for an increased rating for varicose veins of the right leg was denied in a July 1996 rating decision.  He appealed this decision, and in April 2001 he offered testimony pertaining to this claim before a Veterans Law Judge.  Afterwards, the appeal was forwarded to the Board where, in June 2001, it was remanded for further development.  

Prior to the resolution of this appeal, the Veteran submitted several additional claims.  Entitlement to service connection for a left varicocele and for TDIU was denied in an August 2006 rating decision, and entitlement to service connection for a right shoulder disability was denied in a July 2008 rating decision.  The Veteran appealed both of these decisions.  In January 2012, the Veteran appeared at a second hearing before the undersigned law judge.  Testimony was obtained on all issues, including the claim for an increased rating for varicose veins.  

All issues were returned to the Board in April 2012, at which time the Board issued three separate decisions.  In the first decision, a panel including the two Veterans Law Judges who had presided over the Veteran's hearings and a third Veterans Law Judge remanded the claim for an increased rating for varicose veins for additional development.  

In the second decision, the undersigned Veterans Law Judge remanded the remaining medical issues, including the claim for service connection for a right shoulder disability, service connection for a left varicocele, and entitlement to TDIU.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues).  

The third decision addressed a denial of a request for a waiver of recovery of a pension overpayment.  This appears to have been resolved in favor of the Veteran.  It has not been certified back to the Board, and need not be further addressed at this time.  

The development requested in the first two decisions has been completed, and the appeals have been returned to the Board for further consideration.  The Veterans Law Judge who conducted the April 2001 hearing is no longer employed at the Board.  As the undersigned Veterans Law Judge received testimony at the January 2012 hearing regarding all issues currently on appeal, the Board may proceed with consideration of these appeals in a single decision. 

The April 2012 remand noted that the Veteran had submitted a notice of disagreement for the issues of entitlement to service connection for peripheral neuropathy of the upper extremities; entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  These issues were remanded so that the Veteran could be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This was accomplished in September 2012; however, the Veteran did not submit a substantive appeal to complete his appeal, and these issues have not been returned to the Board.  See 38 C.F.R. § 20.200 (2015).  

The issue of entitlement to service connection for erectile dysfunction was also before the Board in April 2012.  Entitlement to service connection for erectile dysfunction was granted in a June 2015 rating decision.  This is considered a complete grant of the benefit sought on appeal, and the matter is no longer before the Board.  

The issue of entitlement to an initial compensable rating for major depression was also remanded by the Board in April 2012.  A 100 percent evaluation for this disability was granted in a September 2012 rating decision, effective from December 27, 2007.  A May 2015 rating decision changed the effective date of this award to April 25, 2007, which is the beginning of the appeal period.  Thus, it is a complete grant of the benefits sought on appeal, and is no longer for consideration by the Board.  

The June 2015 rating decision also increased the evaluation of the Veteran's chronic venous insufficiency with varicose veins of the right leg to 40 percent, effective from April 13, 2009.  The Veteran has not expressed satisfaction with this rating.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter remains on appeal to the Board.  

The issue of entitlement to TDIU was among those remanded by the Board in April 2012.  As a 100 percent evaluation was assigned effective from April 25, 2007, the issue that has been returned to the Board was characterized as entitlement to TDIU prior to April 25, 2007.  Because, however, the Veteran has not withdrawn the claim for TDIU, the Board will also address entitlement to TDIU from April 25, 2007.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a left varicocele and entitlement to TDIU prior to April 25, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service treatment records document that the Veteran sustained a traumatic injury to the right shoulder, and current medical evidence includes a diagnosis of osteoarthritis of the right shoulder; his testimony and statements as well as the available medical records are sufficient to establish continuity of symptomatology between the right shoulder injury in service and the current disability.  

2.  Prior to January 12, 1998, the Veteran's bilateral varicose veins had minimal swelling but were not productive of a varicose vein over two centimeters in length, ulcerations, consistent discoloration, or evidence of involvement of the deep circulation.  

3.  During the period between January 12, 1998, and October 20, 2004, the evidence does not show that the Veteran's varicose veins of the right leg were productive of persistent edema and stasis pigmentation or eczema, or intermittent ulceration.  

4.  VA treatment records dated October 21, 2004, show that the Veteran had edema as well as stasis pigmentation; however, the evidence for the period beginning October 21, 2004, does not show that the Veteran's varicose veins of the right leg were productive of persistent ulceration.  

5.  The evidence does not show that the Veteran's varicose veins of the left leg were productive of persistent edema and stasis pigmentation or eczema, or intermittent ulceration for any portion of the period beginning January 12, 1998.  

6.  The Veteran is in receipt of a 100 percent schedular evaluation for major depression, effective from April 25, 2007.  

7.  The Veteran's remaining service-connected disabilities combine to be independently ratable at 60 percent or more from April 25, 2007.  

8.  As the Veteran is already in receipt of special monthly compensation effective from April 25, 2007, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for a rating in excess of 30 percent for bilateral varicose veins from February 27, 1996, to January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Code 7120 (1997); 38 C.F.R. §§ 4.7, 4.21 (2015).  

3.  The criteria for a rating in excess of 20 percent for chronic venous insufficiency with varicose veins of the right leg from January 12, 1998, to October 20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.104, Code 7120 (2015).  

4.  The criteria for a 40 percent rating for chronic venous insufficiency with varicose veins of the right leg were met as of October 21, 2004; the criteria for a rating in excess of 40 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.104, Code 7120 (2015).  

5.  The criteria for a rating in excess of 20 percent for chronic venous insufficiency with varicose veins of the left leg from January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.104, Code 7120 (2015).  

6.  There is no question of law or fact involving the claim of entitlement to special monthly compensation entitlement to TDIU from April 25, 2007; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2012); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's claim for an increased rating for his varicose veins of the right leg was submitted prior to the enactment of the VCAA.  It follows that it was impossible to provide VCAA notice prior to the initial adjudication of this matter.  Notice was provided in June 2001 and on many subsequent occasions, and the claim has been readjudicated after receipt of these notices.  Therefore, any failure in the duty to notify is harmless.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The appeal for the increased evaluation for varicose veins of the left leg arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his disabilities.  All findings required to evaluate the varicose veins under the appropriate rating criteria have been obtained, as requested by the April 2012 remand.  The Veteran has testified at two hearings.  His VA treatment records have been obtained, as have private treatment records.  Records from the SSA were initially certified to be unobtainable, but have now been obtained.  

Regarding the Veteran's claim for service connection for a right shoulder disability, the decision of the Board is fully favorable to the Veteran.  Therefore, any failure in the duty to notify or assist was harmless.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of those disabilities.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The service treatment records confirm that the Veteran sustained an injury to his right shoulder in May 1974.  This occurred when the Veteran fell on his shoulder while wrestling with a buddy.  The assessment was a trauma.  The shoulder was stabilized and put in a sling, and the Veteran was scheduled for an x-ray.  On the following day, however, the Veteran refused to go through sick call procedures, or to be screened prior to his x-ray.  The Veteran was asked to leave the clinic, and the x-ray was apparently not obtained.  No other treatment for the right shoulder injury is recorded.  

At the end of his first period of service, the Veteran was afforded a physical examination in December 1974 prior to discharge.  This examination was negative for a right shoulder disability.  A Report of Medical History was also obtained at this time, and the Veteran denied a history of a painful or "trick" shoulder or elbow.  

The January 1975 entrance examination was negative for a right shoulder disability.  The Veteran denied a history of a painful or "trick" shoulder or elbow on a Report of Medical History obtained at that time.  A discharge examination for this period of service is not available.  

After discharge, the Veteran underwent a February 1979 VA examination.  This was negative for a right shoulder disability.  

The initial post service evidence of a right shoulder disability is a June 1996 VA triage nursing record which includes an assessment of chronic, intermittent, right shoulder pain.  

A January 2001 VA treatment record states that the Veteran was seen for a right shoulder injury that occurred two or three weeks ago.  He reported that his legs buckled out from under him and he fell and landed on concrete.  He did not seek treatment at that time.  On examination, sensation to light touch testing was diminished for the right lateral forearm, and right side strength was a bit weaker than the left.  Range of motion testing showed reduced motion on the right side.  The assessment was right shoulder pain secondary to a trauma one month ago, possible acromioclavicular joint.  

The Veteran was treated at a VA facility in May 2007 for right shoulder pain following a fall at his home the previous week.  There was no swelling or bruising.  The assessment was right shoulder pain secondary to a possible ligament injury contusion status post fall.  

The Veteran underwent a private orthopedic consultation in September 2007.  He gave a history of an injury to his right shoulder in 1976 while on active duty.  He reported intermittent and progressive problems with the shoulder since that time.  The Veteran had difficulty attempting to ambulate with his walker or other walking aids because of pressure on the right shoulder, which was causing increasingly painful symptoms.  On examination of the right shoulder, there was a normal contour, with no deformity or asymmetry.  Mild increased warmth was noted when compared to the left shoulder.  Active range of motion and assisted range of motion were both reduced, with pain throughout the entire arc of motion.  An x-ray study was not available.  The impression was subacromial bursitis of the right shoulder, with possible rotator cuff lesion, aggravated by weightbearing walking aids.  The examiner requested that the Veteran be supplied with a motorized wheelchair.  

The Veteran was afforded a VA examination of his joints in July 2012.  He said his inservice injury occurred in 1973 or 1974.  He added he had immediately sought treatment, and x-rays were obtained and were normal.  The right arm had been placed in a sling and he was placed on restricted duty, after which he did not recall any more right shoulder pain until it returned in 1980 or 1981.  From that point, the pain and decreased range of motion had become worse and worse.  The examiner stated that he reviewed the records from 1996 to the present and saw only the January 2001 episode of shoulder pain following a trauma.  The examination report noted that imaging studies of the right shoulder had been obtained in January 2001 and October 2007.  Both studies had shown arthritis of the right shoulder, with the October 2007 study showing moderately severe osteoarthritis of the right shoulder glenohumeral joint and mild degenerative changes of the acromioclavicular joint.  

After the review of the record, the examiner opined that it was less likely than not that the Veteran's current right shoulder disability was incurred in or caused by the in-service injury.  The rationale was that the x-rays following the inservice injury were normal, the Veteran states that additional pain did not occur until the 1980s, and that if the shoulder pain had been so severe the Veteran would have been likely to have reported it to his physicians on a regular basis.  Instead, he was seen only once in 2001 after another injury.  Furthermore, the examiner noted that the Veteran's diabetes may have accelerated the process of degenerative arthritis.  He concluded that it was unlikely that the current level of shoulder disability was related to active service.  Finally, the examiner added that the right shoulder was not related to the Veteran's lower extremity issues such as chronic venous insufficiency.  

The Board finds that the evidence supports entitlement to service connection for the Veteran's right shoulder disability.  The evidence shows that he has a current diagnosis of osteoarthritis of the right shoulder, and also shows that he injured his right shoulder during service.  Thus, the first two requirements for service connection have been met.  The remaining requirement is evidence of a nexus between the current disability and the injury in service.  

The Veteran testified at the January 2012 hearing and provided statements to the July 2012 VA examiner which indicate he began to experience right shoulder pain around 1980, and he has experienced intermittent pain and other symptoms since that time.  He told the September 2007 private examiner that he has experienced intermittent right shoulder problems ever since the injury in service.  This is supported by the June 1996 VA treatment record, which the Board notes was recorded several years before the Veteran submitted his claim for service connection and prior to the additional injuries he sustained in 2001 and 2007.  

The Board recognizes that the July 2012 VA examiner opined that there was not a relationship between the current disability and service, but the rationale is insufficient in that it relies on the absence of treatment records to support the Veteran's contentions.  Moreover, the examiner does not mention the June 1996 treatment record that shows the Veteran sought treatment for right shoulder pain.  Finally, the opinion states it is unlikely that the current "level" of disability is due to the injury in service, which raised the possibility that a portion of the disability was due to service.  

In contrast, the Board concludes that the Veteran's testimony and the supporting medical evidence are sufficient to establish continuity of symptomatology, which provides the nexus between the current disability and the injury in service.  In reaching this decision, the benefit of the doubt has been resolved in favor of the Veteran.  

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The claim for an increased rating for the left leg is based on the Veteran's disagreement with the initial rating that was assigned.  In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for varicose veins of the right leg was established in a May 1979 rating decision, which assigned a zero percent evaluation.  

The Veteran submitted his claim for an increased rating for varicose veins on February 27, 1996.  This claim noted that he now had varicose veins in his left leg.  The July 1996 rating decision on appeal confirmed and continued the zero percent rating for the right leg and failed to address the varicose veins of the left leg.  However, a May 1997 rating decision increased the evaluation for the varicose veins of the right leg to 20 percent, effective from the February 27, 1996 date of claim.  

The June 2001 remand noted that the RO had failed to address the Veteran's repeated claims for entitlement to service connection for varicose veins of the left leg.  It was ordered that the Veteran be provided with a statement of the case for this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Subsequently, a June 2005 rating decision granted service connection for varicose veins of the left leg.  This decision assigned a 30 percent rating for bilateral varicose veins effective from the February 27, 1996 date of claim.  It noted that the rating criteria had changed as of January 12, 1998, and assigned separate 20 percent evaluations for each leg, effective as of that date.  

The June 2015 rating decision increased the evaluation of the Veteran's chronic venous insufficiency with varicose veins of the right leg to 40 percent, effective from April 13, 2009.  

The applicable rating criteria for cardiovascular system disabilities (including varicose veins) were amended effective January 12, 1998.  See 63 Fed. Reg. 37778-37779 (July 14, 1998).  The timing of this change requires the Board to first consider the claim under the pre-amended regulations for any period prior to the effective date of the amended diagnostic codes.  Thereafter, the Board must analyze the evidence dated after the effective date of the amended regulations and consider whether a rating higher than the pre-amended rating is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the criteria in effect prior to January 12, 1998, mild or asymptomatic varicose veins warrant a noncompensable evaluation.  A 10 percent rating is warranted for bilateral or unilateral varicose veins that are moderate, with varicosities of the superficial veins below the knee, with symptoms of pain or cramping on exertion.  

Moderately severe varicose veins involving the superficial veins above and below the knee, with varicosities of the long saphenous, ranging in size from one-to-two centimeters in diameter, with symptoms of pain or cramping on exertion, and no involvement of the deep circulation warrant a 20 percent evaluation for unilateral involvement or a 30 percent evaluation for bilateral involvement.  

Severe varicose veins involving superficial veins above and below the knee, with involvement of the long saphenous, ranging over 2 centimeters in diameter, marked distortion and sacculation, with edema and episodes of ulceration, and no involvement of the deep circulation warrants a 40 percent evaluation for unilateral involvement or a 50 percent evaluation for bilateral involvement.  

Pronounced varicose veins include the findings of the severe condition, with secondary involvement of the deep circulation, as demonstrated by Trandlenburg's and Perthe's tests, with ulceration and pigmentation merits a 50 percent evaluation for unilateral involvement or a 60 percent evaluation for bilateral involvement.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under the criteria which became effective January 12, 1998, varicose veins warrant a noncompensable evaluation if they are palpable and asymptomatic.  Under the relevant rating criteria, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent disability rating.  Varicose veins with persistent edema incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent disability rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrants a 40 percent disability rating.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent disability rating.  Finally, varicose veins with massive board-like edema with constant pain at rest warrants a maximum schedular 100 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015). 

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Moreover, the revised rating criteria are more favorable to the Veteran, in that they allow for separate evaluations for each leg and for evaluations up to 100 percent.  Therefore, VA must apply the new provisions from their effective date.

The evidence includes VA treatment records dated March 1996, when he was seen on several occasions for painful varicose veins.  On the initial visit, the examination revealed bilateral varicose veins below the knee.  Subsequent examinations showed the right calf had multiple varicose veins without erythema, edema, or ulcerations.  The left calf was also negative for erythema, edema, and ulcerations.  The assessment was chronic pain secondary to varicose veins.  

April 1996 records show that the Veteran was seen for follow-up for his varicose veins.  On examination, there was no venous stasis disease discoloration.  The Veteran had large limbs but minimal swelling.  There was a small collection of varicose veins of the medial calf.  

The Veteran was afforded a bilateral lower extremity venous Doppler ultrasound in April 1996.  The impression was no reversal flow after augmentation, and no evidence of venous valve insufficiency.  

The Veteran was afforded a VA examination of his veins in June 1996.  He complained of soreness of his right leg.  On examination, there was some discoloration of the upper end of the lower right leg.  The right leg was noted to have been stripped but the left leg had not been stripped.  There was one area of veins visible around the mid upper medial veins of the right leg.  There were no visible varicosities of the left leg.  Skin temperature was normal.  

A March 1997 VA general medical examination noted that the Veteran had a documented history of chronic leg pain related to varicosities.  There was no documented evidence of deep vein thrombosis, or of pulmonary thrombolic embolic disease.  Numerous superficial varicosities were noted in both calves and thighs without a Homan's sign.  The diagnoses included bilateral varicosities.  

The Veteran underwent a VA fee basis examination of his varicose veins in April 1999.  He reported varicose veins in both legs, but mainly in the lower aspect of the right leg.  He complained of aching and fatigue, said the pain would often travel above the knee, and was sore and tender to touch.  Pain was reportedly worse with any kind of activity, whether it be prolonged sitting, standing, or bending.  Other reported symptoms were swelling of the feet and poor circulation when sitting a short period of time.  He also felt that his skin was tender to the touch and that his veins swell.  

On physical examination, there was no evidence of any ulcer.  There was 1+ trace pedal edema bilaterally, and only mild elevated edema.  There was no stasis pigmentation or eczema.  Varicosities were noted on the right lower extremities, more prominent in the left.  On the right they were moderate in size, perhaps a centimeter.  The right thigh area had one large varicose vein that was roughly 5 centimeters in length.  Another started from the posterior knee area on the right and went down distally about 5 centimeters.  There were small, diffused, scattered varicosities in the lower calf region, perhaps 1 to 2 centimeters in length.  These would fill more when the Veteran was standing.  There was mild, diffused tenderness on palpation of the right lower extremity, particularly in the posterior aspect in the area where the varicose veins were located.  On the left side, there were two varicosities about 1 centimeter in length with about half a centimeter in width in the posterior thigh.  There was another one being 5 centimeters in length in the posterior calf of the left thigh.  There was less tenderness to palpation of the left leg than the right.  The range of motion of the surrounding joints was not compromised.  The diagnosis was varicose veins, bilateral lower extremities.  

A November 2002 letter from the Veteran's former private doctor, Dr. W., states that he was the Veteran's doctor in November 1977 when he was treated for varicose veins.  That treatment included Trendelenburg and Perth's tests, which were conclusive for pronounced severe bilateral varicosities with secondary deep circulation involvement, ulceration, and pigmentation.  The doctor stated that he was currently retired. 

VA treatment records from October 2003 state that the Veteran's medical history included chronic venous insufficiency.  He complained of on and off pain in the right leg secondary to his varicose veins, but denied any pain while ambulating.  On examination, the extremities were positive for varicose veins.  There was no calf tenderness, and pedal pulses were 2+ bilaterally.  There was no edema.  The assessment included chronic venous insufficiency, secondary to varicose veins.  The Veteran was advised to wear TED hose stockings but he refused.  

An October 21, 2004 VA examination found superficial varicosities on both lower extremities.  They appeared worse on the right side, even though he was status post stripping on that side.  The right leg did not have ulcers.  There was mild purpura on the dorsum of the right foot, which the examiner stated signified venous stasis.  The varicosities were primarily medial thigh and medial calf in location.  The popliteal space was tender to palpation but no varicosities or Baker's cyst was noted.  There was 2+ non-pitting edema involving the foot and ankle only.  There was no eczema, but the purpura on the right foot was suggestive of venous stasis.  On the left leg, there were varicosities medially and anteriorly on the shin and the dorsum of the foot.  There was 2+ non-pitting edema of the foot and ankle.  The popliteal space was tender to palpation, but no Baker's cyst or varicosities were noted.  There was no eczema.  Bilaterally, the femoral and greater saphenous veins were the most involved.  The saphenous was quite tortuous on the right lower extremity.  Trendelenburg testing bilaterally showed that the deep and communicating veins were patent.  The Trendelenburg test was negative/positive for the bilateral lower extremities.  

The Veteran had a VA examination for his arteries and veins in May 2005.  The claims folder was reviewed by the examiner.  The Veteran had bilateral lower extremity varicosities.  He had leg cramps with any significant ambulation.  He also admitted to chronic pain while at rest and numbness of both legs while sitting for any length of time.  The Veteran noted that he elevated his legs and used stockings but questioned the utility of doing so.  On record review, the findings of the October 2004 examination were discussed.  The opinion of the examiner was that the Veteran had bilateral lower extremity superficial venous varicosities, worse on the right lower extremity.  The negative/positive finding on Trendelenburg testing indicated partial failure of the greater saphenous vein valves.  

May 2006 VA treatment records state that the Veteran was again advised to wear TED stockings due to chronic venous insufficiency, rule out deep venous thrombosis secondary to varicose veins.  An examination was negative for calf tenderness and edema, and pedal pulses were 2+ bilaterally.  

VA treatment notes throughout 2006 to 2009 show that the Veteran continued to be followed for problems that included his varicose veins.  He was continually advised to wear TED stockings.  An April 2008 note characterized the Veteran's veins as progressively worsening since 2006.  

An April 13, 2009 VA treatment record states that the Veteran had varicose veins with chronic venous insufficiency.  The Veteran had bilateral varicosities, and there were venous insufficiency ulcers of the medial malleolus of the right leg.  

The Veteran underwent a VA examination of his varicose veins in May 2011.  He reported edema that was partially relieved with elevation; pain after prolonged standing and walking; abnormal sensation after prolonged standing and walking; persistent ulcerations; and, a dark pigmentation of the skin.  These symptoms were relieved by elevation but not compression hosiery.  He did not have eczema.  There was a history of venous stripping in 1975.  On examination of the extremities, there were visible varicose veins, but not a deep vein thrombosis or thrombophlebitis.  The right leg had scarring from an old ulcer, stasis pigmentation was absent, and there was no eczema or edema.  A visible varicose vein precisely located on the right thigh and down the right leg measured 38 centimeters by 1 centimeter.  It was palpable and tortuous.  On the left extremity, there was no ulcer, stasis pigmentation, eczema or edema.  The lower left extremity had a visible varicose vein precisely located on the left leg.  It measured 10 centimeters by 0.2 centimeters and was superficial.  Peripheral pulses were 2+ throughout.  The diagnosis was varicose veins of the right and left lower extremities.  

The most recent VA examination of the Veteran's varicose veins was conducted in August 2012.  He reported ulceration and discoloration of the varicose veins.  The Veteran had bilateral lower extremity edema, with a small varicose vein on the right lateral aspect of the knee.  He did not have symptoms of varicose vein or post-phlebitic syndrome, including stasis pigmentation, massive board-like edema, or constant pain at rest.  The Veteran used a walker on a regular basis but did not use a wheelchair.  The examiner opined that the Veteran's vascular condition did not impact his ability to work.  

Bilateral Varicose Veins prior to January 12, 1998

For the period prior to January 12, 1998, the Board finds that the original rating criteria do not support entitlement to an evaluation in excess of 30 percent for bilateral varicose veins.  Varicose veins measuring over two centimeters in length, marked distortion and sacculation, and edema with episodes of ulceration were required for a rating of 50 percent or higher.  None of the evidence, however, during this period reported a varicose vein over two centimeters in length.  There were no ulcerations shown during this period, no consistent discoloration, and only minimal swelling.  A Doppler examination was negative for venous valve insufficiency, and there was no evidence of involvement of the deep circulation.  Thus, the criteria for an evaluation in excess of 30 percent for bilateral varicose veins prior to January 12, 1998 have not been met.  

In reaching this decision, the Board has considered the November 2002 letter from Dr. W, who states that Trendelenburg and Perth's tests were conclusive for pronounced bilateral varicosities with secondary deep circulation involvement, ulceration, and pigmentation when he treated the Veteran in November 1977.  These symptoms, however, were recorded nearly 19 years before the relevant period of February 27, 1996 to January 12, 1998, and were not demonstrated during that time.  The doctor was retired as of November 2002, and there is no evidence he treated the Veteran during the relevant period.  Thus, the letter does not provide a basis for an increased rating.  


Varicose Veins of the Right Leg from January 12, 1998

The current rating criteria require evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration in order to receive a rating of 40 percent or higher.  This was first demonstrated at the October 21, 2004 VA examination.  That examination noted 2+ edema and the examiner opined that the purpura on the right foot was suggestive of venous stasis.  Purpura is a group of disorders characterized by purplish or brownish red discoloration, easily visible through the epidermis, caused by hemorrhage into the tissues.  Dorland's Illustrated Medical Dictionary 1290 (25th ed.1974).  The record shows that the Veteran continued to report discoloration of the right leg from this point, and he was advised to wear TED hose, which indicates that edema was a concern.  Therefore, the criteria for a 40 percent rating were met as of October 21, 2004.  

The Board has considered entitlement to a 40 percent rating prior to October 21, 2004, but this is not supported by the evidence.  For example, the April 1999 examination showed only mild edema and specifically stated there was no stasis pigmentation or eczema.  October 2003 records show there was no edema at that time.  Therefore, the criteria for a rating higher than 20 percent were not met before that date.  38 C.F.R. § 4.104, Code 7120 (2015).  

The current rating criteria also fail to support entitlement to a rating of 60 percent or higher from October 21, 2004.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration are required for a rating of 60 percent or higher.  Both the May 2011 and August 2012 VA examinations were negative for stasis pigmentation or eczema.  Edema was shown in August 2012 but not May 2011, and there was no subcutaneous induration.  Finally, ulcers were first shown in October 2009, but as they were not present on subsequent examinations they cannot be characterized as persistent.  Scarring from an old ulcer was noted in May 2011, but current ulceration was not found then or in August 2012.  The criteria for a rating higher than 40 percent are not met for the period beginning October 21, 2004.  38 C.F.R. § 4.104, Code 7120 (2015).  


Varicose Veins of the Left Leg from January 12, 1998

As noted, the rating criteria require evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration in order to receive a rating of 40 percent or higher.  The April 1999 examination specifically states that there is no stasis pigmentation or eczema, with only mild edema.  Ulcers were not found.  An October 2003 treatment note was negative for edema.  Edema had returned in October 2004, but there was no eczema, and the examiner did not note stasis pigmentation or ulcers.  The April 13, 2009 VA treatment note that showed ulceration of the right leg was negative for ulcers of the left leg.  The May 2011 VA examination was negative for ulcers, stasis pigmentation, eczema or edema.  Edema was present in August 2012, but not ulcers, stasis pigmentation, or eczema.  Therefore, it is evident that the criteria for a rating in excess of 20 percent have not been met for any portion of the appeal period.  38 C.F.R. § 4.104, Code 7120 (2015).  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his varicose veins.  These symptoms include pain, occasional edema, intermittent ulcerations of the right leg, and visible varicosities.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service-connected disabilities.  He has not been hospitalized for his varicose veins.  The Veteran has not been employed for many years, but the most recent VA examination found that his employability was not affected by the varicose veins.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU from April 25, 2007

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

At this point regarding the TDIU claim, the Board notes that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476(1998); Vettese v. Brown, 7 Vet. App. 31, 34-35(1994); and Smith v. Brown, 10 Vet. App. 330, 333-34(1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280(2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250(2011); AB v. Brown, 6 Vet. App. 35, 38(1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294(2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294(2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran has a 100 percent evaluation for major depression associated with varicose veins of both legs, effective from April 25, 2007.  Furthermore, the June 2015 rating decision states that the Veteran's chronic venous insufficiency with varicose veins of the right leg, chronic venous insufficiency with varicose veins of the left leg, hypertension, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction combine to be independently ratable at 60 percent or more from April 25, 2007, and entitlement to SMC under 38 U.S.C.A. § 1114, subsection (s) has been established from that date.  Thus, the Veteran is already entitled to SMC.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for SMC, and as the Veteran in this appeal is already eligible for SMC based on the 100 percent evaluation for major depression and the separate 60 percent evaluation for his remaining service-connected disabilities, than consideration of TDIU for the period beginning April 25, 2007 no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU from April 25, 2007 is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for a right shoulder disability is granted.  

Entitlement to a rating in excess of 30 percent for bilateral varicose veins for the period from February 27, 1996, to January 12, 1998, is denied. 

Entitlement to a rating in excess of 20 percent for chronic venous insufficiency with varicose veins of the right leg from January 12, 1998, to October 20, 2004, is denied.  

Entitlement to a 40 percent rating for chronic venous insufficiency with varicose veins of the right leg from October 21, 2004, to April 12, 2009, is granted.

Entitlement to a rating in excess of 40 percent for chronic venous insufficiency with varicose veins of the right leg from April 13, 2009, is denied. 

Entitlement to rating in excess of 20 percent for chronic venous insufficiency with varicose veins of the left leg from January 12, 1998, is denied. 

The appeal for entitlement to a total rating based on individual unemployability due to service-connected disabilities from April 25, 2007, is dismissed.


REMAND

The April 2012 remand requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current left varicocele.  The examiner was to provide an opinion with supporting rationale as to whether it is as least as likely as not that any current left varicocele was due to either service, or the Veteran's service-connected varicose veins.  

The Veteran was provided the VA examination in August 2012.  The examiner noted that an August 2005 scrotal ultrasound had revealed a small varicocele.  He then proceeded to explain that a varicocele was similar to a varicose vein.  The examiner added that most were easy to diagnose and did not need treatment, although it could often be repaired surgically.  Finally, the examiner added that while the Veteran may have a small varicocele, he did not suffer from it or receive any treatment.  He concluded that "Therefore, I opine the erectile dysfunction and varicocele is claiming is not service connected."  The portion of the examination report relating to secondary service connection was left blank.  

The Board finds that the August 2012 opinion is essentially unresponsive to the questions posed by the April 2012 remand.  In essence, the examiner states that the current presence of a varicocele is not important, as it is small and asymptomatic if it does exist.  Based on this, the examiner finds that it is not service connected; however, the Board notes that service connection can be established at the zero percent rates for disabilities that are asymptomatic.  The examiner also failed to comment on secondary service connection at all, even though this is the crux of the Veteran's contentions.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board must make another attempt to obtain the opinions that were requested in the April 2012 remand.  

Turning to the claim for entitlement to TDIU prior to April 25, 2007, the record shows that the Veteran did not meet the scheduler criteria of a combined 70 percent rating prior to that date.  See 38 C.F.R. § 4.16(a).  

The evidence, however, shows that the Veteran has not worked since 1991.  A November 2002 letter from the Veteran's private doctor, Dr. W., indicates that the Veteran was unemployable.  This was repeated in an August 2008 letter from Dr. W., in which he made clear that the Veteran had been unemployable since 2002.  Finally, the evidence shows that the Veteran was in receipt of SSA disability benefits before April 25, 2007.  His service-connected depression was a factor in the award of the SSA benefits. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Because there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the Board therefore finds that consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

The Board realizes it cannot assign an extra-schedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation Service determines that an extra-schedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  In the present case, the Director of Compensation Service has not yet made this initial determination, so the Board is making the referral. 

Therefore, the Board refers the issue of a TDIU prior to April 25, 2007 to the Under Secretary for Benefits or Director of Compensation Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his claimed left varicocele.  All indicated tests and studies should be conducted.  The electronic record must be made available to the examiner, and the examination report must state that they have been reviewed.  After completion of the examination and review of the record, the examiner should attempt to provide the following opinions:
a) Does the Veteran have a current diagnosis of a varicocele?  If yes, please proceed to questions (b).  
b) Is it as likely as not that the Veteran's left varicocele was incurred due to active service?  If not, proceed to question (c).  
c) Is it as likely as not that the Veteran's left varicocele was incurred secondary to his service-connected varicose veins of the lower extremity?  If not, is it as likely as not that the left varicocele was aggravated (increased in severity beyond natural progression) by the service-connected varicose veins?  If there was aggravation, the baseline in severity of the varicocele prior to aggravation should be described if possible.  
d) If the answer to (a) is negative and the Veteran does not have a current diagnosis of a varicocele, please note the left varicocele previously diagnosed in the Veteran's record, and provide the opinions requested in paragraphs (b) and (c) for that varicocele.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state wether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Submit the Veteran's claim for TDIU prior to April 25, 2007 to the Under Secretary for Benefits or Director of Compensation Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

3.  Thereafter, the Veteran's claims should be reviewed.  The RO/AMC must consider all of the evidence of record and readjudicate the TDIU claim on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


